 


109 HR 2690 IH: Voter Choice Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2690 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that a State may use a proportional voting system for multiseat congressional districts, to require the use of instant runoff voting in certain elections for Federal office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voter Choice Act of 2005. 
IPermitting Use of Multiseat Districts for House Elections 
101.Multiseat districts permitted for election of Representatives for States with a proportional voting system 
(a)In GeneralNotwithstanding the Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (Public Law 90–196; 2 U.S.C. 2c), a State that is entitled to more than one Representative in Congress may establish a number of districts for election of Representatives that is less than the number of Representatives to which the State is entitled so long as Representatives are elected under a system which meets the following conditions: 
(1)The system meets the constitutional standard of majority rule and of individuals having equal voting power. 
(2)The system ensures the election of any candidate in a multiseat district who receives a share of votes cast that is at least one vote greater than one-third of the total number of votes cast in the district. 
(3)The number of residents per Representative is equal for all Representatives elected in the State. 
(b)No Restriction on SelectionNothing in subsection (a)(2) may be construed to prohibit a State from using a system under which a candidate may be elected with less than one-third of the total votes cast in a multiseat district. 
(c)Single-seat Districts Permitted in States Using Multiseat DistrictsA State establishing multiseat districts under this title may establish such districts for the election of all Representatives in the State or in combination with one or more single-seat districts. 
102.Relation to Voting Rights Act of 1965The rights and remedies established by this title are in addition to all other rights and remedies provided by law, and the rights and remedies established by this title shall not supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.). Nothing in this title authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.). 
IIInstant Runoff Voting for Federal Elections 
201.Requiring Use of Instant Runoff Voting For General Elections for Federal Office 
(a)In GeneralNotwithstanding any other provision of law and except as provided in subsection (b), each State shall conduct general elections for Federal office held in the State during 2008 and each succeeding year using an instant runoff voting system, and shall ensure that the voting equipment and technology used to conduct the elections is compatible with such a system. 
(b)Exception for House Elections in Multiseat DistrictsSubsection (a) shall not apply with respect to any election for the office of Member of the House of Representatives which is held in a multiseat district (as provided in title I). 
(c)DefinitionsIn this title, the following definitions apply: 
(1)The term Federal office has the meaning given such term in section 301(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(3)). 
(2)The term instant runoff voting system means a system for the election of candidates under which— 
(A)runoff counts of candidates are conducted in rounds; 
(B)voters may rank candidates on the ballot according to the order of preference; 
(C)if in any round no candidate receives a majority of the votes cast, the candidate with the fewest number of votes is eliminated and the remaining candidates advance to the next round; 
(D)in each round, a voter shall be considered to have cast one vote for the candidate the voter ranked highest on the ballot who has not been eliminated; and 
(E)the runoff counts are carried out automatically at the time the votes are cast and tabulated. 
(3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, and the United States Virgin Islands. 
202.Grants to States to Defray Costs of Administering Instant Runoff Voting System 
(a)Establishment of grant programThere is established a program under which the Election Assistance Commission (hereafter in this title referred to as the Commission) shall make grants to eligible States to defray the costs of administering an instant runoff voting system or a proportional voting system, including the costs of purchasing voting equipment, software, and other technology necessary for such a system. 
(b)Plan for programNot later than 60 days after the date of the enactment of this Act, the Commission shall develop and make public a plan describing the criteria to be used in the solicitation and approval of applications for grants under this title and the criteria to be used in overseeing the use of funds provided under such grants, except that under such criteria the Commission may not require a State to match any portion of the amount awarded as a condition of eligibility. 
(c)Eligibility of States 
(1)In generalA State is eligible to receive a grant under the program under this section if it submits to the Commission (in such form and manner as the Commission may require) an application containing such information and assurances as the Commission may require. 
(2)Deadline for applicationThe Commission may not consider an application for a grant under this section unless the application is submitted prior to the expiration of the 60-day period which begins on the date the Commission makes public the plan developed under subsection (b). 
(3)Deadline for responseThe Commission shall approve or reject an application submitted under this subsection not later than 120 days after receiving the application. 
(4)Criteria for rejectionThe Commission may not reject an application submitted under this subsection unless it finds that— 
(A)the equipment, software, or other technology used to administer elections in the State is not compatible with an instant runoff voting system or a proportional voting system; or 
(B)the State does not provide for appropriate education for voters, poll workers, and election officials in the use of an instant runoff voting system or a proportional voting system. 
(d)Cap on amount of grantThe amount of any grant awarded to a State under the program under this section may not exceed the product of— 
(1)the number of residents in the State at the time the grant is awarded (based on the most recent decennial census); and 
(2)$12. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out the program under this section— 
(1)$500,000,000 for fiscal year 2006; and 
(2)such sums as may be necessary for fiscal year 2007 and each succeeding fiscal year. 
203.Relationship to other lawsNothing in this title may be construed to supersede or conflict with the Voting Rights Act of 1965 (42 U.S.C. 1973aa et seq.) or the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.). 
 
